                         Case 2:21-mj-01292-LPL Document 4-2 Filed 06/17/21 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                   Western District
                                                 __________         of Pennsylvania
                                                             District  of __________

                  United States of America
                             v.                                    )
                                                                   )        Case No.    21-1292
                     RANDY FRASINELLI                              )
                                                                   )       >81'(56($/@
                                                                   )
                                                                   )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      RANDY FRASINELLI                                                                                   ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment        u Information        u Superseding Information             ✔ Complaint
                                                                                                                     u
u Probation Violation Petition             u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Bank Fraud, in violation of 18 U.S.C. Section 1344(2)




Date:         06/17/2021
                                                                                          Issuing officer’s signature

City and state:       Pittsburgh, PA                                        Maureen P. Kelly, United States Magistrate Judge
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title
